 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODNEY LANE ALEXANDER, JR.,                       No. 2:18-cv-1564 KJM KJN P
12                       Plaintiff,
13            v.                                        ORDER
14    F. ALI, et al.,
15                       Defendants.
16

17           On June 10, 2019, defendant Johnson filed a motion to dismiss pursuant to Federal Rule

18   of Civil Procedure 12(b)(6). Plaintiff has not opposed the motion.

19           Local Rule 230(l) provides in part: “Failure of the responding party to file written

20   opposition or to file a statement of no opposition may be deemed a waiver of any opposition to

21   the granting of the motion . . . .” Id. On April 4, 2019, plaintiff was advised of the requirements

22   for filing an opposition to a motion and that failure to oppose such a motion may be deemed a

23   waiver of opposition to the motion.

24           Local Rule 110 provides that failure to comply with the Local Rules “may be grounds for

25   imposition of any and all sanctions authorized by statute or Rule or within the inherent power of

26   the Court.” Id. In the order filed April 4, 2019, plaintiff was also advised that failure to comply

27   with the Local Rules may result in a recommendation that the action be dismissed.

28   ////
                                                       1
 1           Finally, Rule 41(b) of the Federal Rules of Civil Procedure provides:

 2                   Involuntary Dismissal; Effect. If the plaintiff fails to prosecute or
                     to comply with these rules or a court order, a defendant may move to
 3                   dismiss the action or any claim against it. Unless the dismissal order
                     states otherwise, a dismissal under this subdivision (b) and any
 4                   dismissal not under this rule--except one for lack of jurisdiction,
                     improper venue, or failure to join a party under Rule 19--operates as
 5                   an adjudication on the merits.
 6   Id.

 7           Good cause appearing, IT IS HEREBY ORDERED that, within thirty days from the date

 8   of this order, plaintiff shall file an opposition, if any, to the motion to dismiss. Failure to file an

 9   opposition will be deemed as consent to have the: (a) action dismissed for lack of prosecution;

10   and (b) action dismissed based on plaintiff’s failure to comply with these rules and a court order.

11   Such failure shall result in a recommendation that this action be dismissed pursuant to Federal

12   Rule of Civil Procedure 41(b).

13   Dated: July 17, 2019

14

15

16

17

18
     Lane1564.nop
19

20
21

22

23

24

25

26
27

28
                                                          2
